Citation Nr: 1514240	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an extraschedular rating for service-connected PTSD.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated the claims file.  During the proceeding, the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to a rating in excess of 70 percent for PTSD, entitlement to a TDIU and entitlement to an extraschedular rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as difficulty establishing and maintaining effective relationships, hypervigilance, flashbacks, nightmares, panic attacks, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

PTSD is evaluated under a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2014).  A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition to his PTSD, private treatment records show the Veteran has a diagnosis of attention deficit disorder inactive type (ADD) and bipolar disorder mixed type.  No examiner has separated the effects of the Veteran's PTSD from the ADD and bipolar disorder.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran was granted service connection for PTSD in May 2008.  The Veteran did not perfect a timely appeal to this rating decision and no new and material evidence was submitted within one year of the May 2008 rating decision.  As such, the decision is final.  Thus, the following discussion addresses the Veteran's level of disability from the time his increased rating claim was filed in April 2011. 

Following a review of the relevant evidence of record, the Board finds that the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as: anger, irritability, chronic sleep impairment, blunted affect, anxiety, flashbacks, nightmares, difficulty in adapting to stressful circumstances, panic attacks, intrusive memories, and difficulty in establishing and maintaining effective relationships.  

VA treatment records and the May 2011 VA examiner, found the Veteran to be oriented in all three spheres and adequately groomed with normal hygiene.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  His thought processes were linear and logical.  His thought content was notable for anxiety when discussing difficult subject matter.  His concentration was intact and behavior appropriate and he maintained his activities of daily living.  Further, he was found capable of managing his financial affairs.  The VA examiner noted a GAF score of 63.

As to social impairment, the Veteran has been married for sixteen years.  It was noted by the May 2011 VA examiner that the Veteran had a strained relationship with his wife.  The Veteran testified that he has one long-distance friend and that he enjoys fishing, hunting, and playing with his camera.  A March 2011 private medical letter notes feelings of social detachment and estrangement.  He indicated that he has difficulty trusting other people, avoids crowds, and isolates himself at his home.  Thus, the Veteran has difficulty establishing and maintaining effective relationships.

As to occupational impairment, the Veteran was self-employed as a landscaper for thirty years.  He attributed his retirement to his anger and interpersonal discord with employees and customers.  The Veteran's inability to continue his occupation due to interpersonal difficulty is especially notable, suggesting that he has become unable to establish or maintain effective work relationships.  

As to impulse control, the Veteran's spouse and stepchildren reported that he is angry and distant.  In a May 2011 letter, his spouse reported that he becomes highly agitated and says hurtful things in extreme anger.  The Veteran testified that although he gets angry there is no history of violence.  

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  


ORDER

A 70 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  




REMAND

As to the Veteran's entitlement to an evaluation in excess of 70 percent for PTSD, VA treatment records dated through May 2011, private treatment records from Dr. S.J. dated through October 2014, and private treatment records from Dr. A.T. dated through March 2011 are associated with the claims file.  However, the claims file provides an indication that there may be outstanding pertinent treatment records.  Further, the last VA psychiatric examination was conducted in May 2011, more than three years ago.  As such, a remand is necessary to associate the outstanding treatment records and to afford the Veteran a contemporaneous VA psychiatric examination to ascertain the current severity and manifestations of the Veteran's PTSD.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

When evidence of unemployability is submitted during the appeal from an assigned rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's PTSD affects his ability to work.  Accordingly, the issue of entitlement to TDIU has been raised by the evidence of record in this case, is inextricably intertwined with an increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Finally, as to extraschedular consideration, the Board notes any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2011 to the present.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent treatment records from Dr. S.J. dated since October 2014 and Dr. A.T. dated since March 2011.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD, and the impact of this condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disabilities.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should report all pertinent findings and comment on whether the Veteran's PTSD symptoms have manifested to total occupational and social impairment. 

6.  Then readjudicate the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD, entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1) and TDIU.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


